
	

113 HR 4395 IH: Action for Dental Health Act 2014
U.S. House of Representatives
2014-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4395
		IN THE HOUSE OF REPRESENTATIVES
		
			April 3, 2014
			Ms. Kelly of Illinois introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend part B of title III of the Public Health Service Act to improve essential oral health care
			 for lower-income individuals by breaking down barriers to care.
	
	
		1.Short titleThis Act may be cited as the Action for Dental Health Act 2014.
		2.Grants to support volunteer dental projects and public-private partnershipsPart B of title III of the Public Health Service Act is amended by inserting after section 320A (42
			 U.S.C. 247d–8) the following new sections:
			
				320B.Grants to support volunteer dental projects
					(a)Authority To make grantsThe Secretary shall award grants to or enter into contracts with eligible entities described in
			 subsection (b) to obtain portable or mobile dental equipment and to pay
			 for appropriate operational costs, including direct health care or service
			 delivery costs, for the provision of free dental services to underserved
			 populations that are delivered in a manner consistent with State licensing
			 laws.
					(b)Eligible entityAn eligible entity under this subsection is an organization, such as a State or local dental
			 association, State oral health program, or a dental education, dental
			 hygiene education, or postdoctoral dental education program accredited by
			 the Commission on Dental Accreditation, or a community-based organization
			 that partners with an academic institution, that—
						(1)is exempt from tax under section 501(c) of the Internal Revenue Code of 1986; and
						(2)offers a free dental services program for underserved populations.
						(c)ApplicationAn entity desiring a grant under this section shall submit an application to the Secretary in such
			 manner as the Secretary may require.
					(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for the first fiscal
			 year beginning after the date of enactment of the Action for Dental Health Act 2014 and for each of the 4 succeeding fiscal years.
					320C.Grants for public-private partnerships to improve oral health education and dental disease
			 prevention and Medicaid and CHIP dental programs, and for other purposes
					(a)Authority To make grantsThe Secretary shall award grants to or enter into contracts with eligible entities described in
			 subsection (b) to collaborate with State, county, or local public
			 officials and other stakeholders in order to develop and implement
			 initiatives to accomplish any of the following goals:
						(1)To improve oral health education and dental disease prevention, including community-wide prevention
			 programs, use of dental sealants and fluoride varnish, and increasing oral
			 health literacy.
						(2)To reduce barriers (including low reimbursement and administrative impediments) in a manner that
			 increases dental provider participation in Medicaid and the Children’s
			 Health Insurance Program (CHIP) under titles XIX and XXI of the Social
			 Security Act.
						(3)To make the health care delivery system providing dental services under Medicaid or CHIP more
			 accessible and efficient by taking actions necessary to facilitate the
			 establishment of dental homes for children, adults, and the aged, blind,
			 and disabled populations.
						(4)To address geographic, language, cultural, and similar barriers in the provision of dental
			 services.
						(5)To reduce the use of emergency departments to seek dental services more appropriately delivered in
			 a dental primary care setting.
						(b)Eligible entityAn eligible entity under this subsection is a State or local dental association or a State dental
			 association foundation that—
						(1)is exempt from tax under section 501(c) of the Internal Revenue Code of 1986; and
						(2)partners with public and private stakeholders to facilitate the provision of dental services for
			 underserved populations.
						(c)ApplicationAn entity desiring a grant under this section shall submit an application to the Secretary in such
			 manner as the Secretary may require.
					(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for the first fiscal
			 year beginning after the date of enactment of the Action for Dental Health Act 2014 and for each of the 4 succeeding fiscal years..
		
